Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 1 of 43 PageID #:2381




                       Exhibit 1
 Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 2 of 43 PageID #:2381




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

T.S. et al.,                                        )
                                                    )
               Plaintiff,                           )       Case No. 1:16-cv-08303
                                                    )
        vs.                                         )       Hon. Amy J. St. Eve
                                                    )
                                                    )
Twentieth Century Fox Television et al.,            )
                                                    )
               Defendants.                          )

                   DEFENDANT COOK COUNTY’S RESPONSE TO
                 PLAINTIFFS’ THIRD REQUESTS FOR PRODUCTION


        Now comes Defendant, COOK COUNTY, by its attorney KIMBERLY M. FOXX,

State’s Attorney of Cook County, through her Assistant State’s Attorney, Allyson L. West, and

responds to Plaintiff’s Third Requests for Production as follows:

                                  DOCUMENT REQUESTS

        1.       All documents identified, relied upon, or referenced by you in response to any of
Plaintiff’s Interrogatories served on you in this matter.
       RESPONSE: Defendant objects to Request No. 1 as vague. However without waiver of
said objections Defendant refers Plaintiff to those documents previously produced to Plaintiff in
response to Defendant Cook County’s Answers to Plaintiff’s First Set of Interrogatories tendered
on January 31, 2018, which included Bates stamped CCSAO T.S. v. 20th Century 10770-10838.
      2.     All reports or other documents synthesizing or analyzing health care data from
JTDC from the Relevant Period.
        RESPONSE: Defendant objection to Request No. 2 as vague as to the terms
“synthesizing” and “analyzing.” Additionally, Defendant objects to the Relevant Time period as
defined by Plaintiff as irrelevant to the extent it seeks documentation outside of the filming
period. However, without waiver of said objections, Defendants refer Plaintiffs to the sick call
logs previously produced, Bates Stamped, CCSAO T.S. v. 20th Century 003561-3583.
      3.      Documents relating or pertaining to resident screening and classification
conducted during the Relevant Period, including but not limited to:
 Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 3 of 43 PageID #:2381




       a.      Committee Meeting Minutes of the Housing Classification and Assignment
               Committee (see Policy 6.09.03 “Housing Classification”);

       b.      Housing Classification and Assignment Forms (see Policy 6.09.03 “Housing
               Classification”);

       c.      Transfer Lists;

       d.      Monthly Reports relating to inmate screening and classification (see Policy
               6.09.03 “Housing Classification”);

       e.      Admissions Checklists (see Policy 4.07.06 “Health Screenings”);

       f.      Nursing Admissions Screenings (see Policy 4.07.04, “Suicide Self Prevention”);

       g.      MAYSI Reports (see Policy 4.07.04, “Suicide Self Prevention”; Policy 5.10.03,
               “Reception and Orientation”);

       h.      Other documents related to or created pursuant to procedures referenced in Policy
               6.09.03 (“Housing Classification”);

       i.      Other documents related to or created pursuant to procedures referenced Policy
               4.07.04 (“Suicide Self Prevention”);

       j.      Other documents related to or created pursuant to procedures referenced Policy
               4.07.06 (“Health Screenings”).

        RESPONSE: Defendant objects to Request No. 3, subparagraphs a) through e) and g)
through h) as they as such documentation is not in the custody or control of this Defendant.
Additionally, Defendant objects to the Relevant Time period as defined by Plaintiff as irrelevant
to the extent it seeks documentation outside of the filming period. Defendant further objects to
Request No. 3, subparagraph f), i) and j) insofaras it requests medical information of individuals
that are protected under HIPPA, and therefore cannot be disseminated without individual wavier.
Defendant also objects as no class has been defined or certified at this time, only mere class
allegations therefore, such request is vague and overly broad.


        4.      Documents summarizing, analyzing, or consolidating information regarding the
classification and screening process during the Relevant Period.
        RESPONSE: Defendant objects to Request No. 4 as it is vague and not properly directed
toward this Defendant and such documentation is not in the custody or control of this Defendant.
Additionally, Defendant objects to the Relevant Time period as defined by Plaintiff as irrelevant
to the extent it seeks documentation outside of the filming period.
        5.     All policies and procedures related to resident health care at JTDC, including
those authored by or in the possession of Cermak Health Services, and any other policy in effect
during the Relevant Period which has not already been produced in this litigation.
 Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 4 of 43 PageID #:2381




       RESPONSE: Defendant objects to Request No. 5, as irrelevant regarding “any” policy,
overly board and unduly burdensome. Additionally, Defendant objects to the Relevant Time
period as defined by Plaintiff as irrelevant to the extent it seeks documentation outside of the
filming period. However, without wavier of said objects, Defendant refers Plaintiff to the
attached 2015 Policy Table of Contents, in attempts to narrow Request No. 5.


       6.      All schedules, timetables, logs, policies, procedures, or other documents reflecting
the schedules for the following during the Relevant Period:

       a.      The delivery of medication to the residents of the JTDC;

       b.      The collection of sick call slips or mental health slips at the JTDC;

       c.      The provision of medical care to residents at the JTDC in light of requests made
               on sick call and mental health slips.

        RESPONSE: Defendant objects to Request No. 6, subparagraph a) through c) insofaras
it requests medical information of individuals that are protected under HIPPA, and therefore
cannot be disseminated without individual wavier. Defendant also objects as no class has been
defined or certified at this time, only mere class allegations therefore, such request is vague and
overly broad. Additionally, Defendant objects to the Relevant Time period as defined by Plaintiff
as irrelevant to the extent it seeks documentation outside of the filming period. With regard to
subparagraph b) and c) Defendant refers Plaintiffs to sick call logs previously produced, Bates
Stamped, CCSAO T.S. v. 20th Century 003561-3583.


       7.      Documents reflecting the actual times that:

       a.      Medication was delivered to the residents of the JTDC during the Relevant
               Period;

       b.      Sick call slips and mental health slips were collected during the Relevant Period;

       c.      Medical care was provided in response to requests made on sick call and mental
               health slips during the Relevant Period.


        RESPONSE: Defendant objects to Request No. 7, subparagraph a) through c) insofaras
it requests medical information of individuals that are protected under HIPPA, and therefore
cannot be disseminated without individual wavier. Defendant also objects as no class has been
defined or certified at this time, only mere class allegations therefore, such request is vague and
overly broad. Additionally, Defendant objects to the Relevant Time period as defined by
Plaintiff as irrelevant to the extent it seeks documentation outside of the filming period.
 Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 5 of 43 PageID #:2381




       8.      Documents analyzing, consolidating, logging, or in any way reflecting the actual
length of time between when sick call requests and/or mental health requests were authored
and/or collected and when medical care was provided response to the requests during the
Relevant Period.

       RESPONSE: Defendant objects to Request No. 8, insofaras it requests medical
information of individuals that are protected under HIPPA, and therefore cannot be disseminated
without individual wavier. Defendant also objects as no class has been defined or certified at this
time, only mere class allegations therefore, such request is vague and overly broad.
Additionally, Defendant objects to the Relevant Time period as defined by Plaintiff as irrelevant
to the extent it seeks documentation outside of the filming period. With regard to logging
Defendant refers Plaintiffs to sick call logs previously produced, Bates Stamped, CCSAO T.S. v.
20th Century 003561-3583.
        9.     Documents reflecting, summarizing, analyzing, or consolidating information
about medication distribution/administration and responses to resident health care and mental
health care requests or needs for the Relevant Period.


       RESPONSE: Defendant objects to Request No. 8, insofaras it requests medical
information of individuals that are protected under HIPPA, and therefore cannot be disseminated
without individual wavier. Such documentation is kept in each individual’s protected medical
record file. Defendant also objects as no class has been defined or certified at this time, only
mere class allegations therefore, such request is vague and overly broad. Additionally,
Defendant objects to the Relevant Time period as defined by Plaintiff as irrelevant to the extent it
seeks documentation outside of the filming period.


       10.    Documents regarding the provision of medical services during the Filming
Periods and any disruptions or changes to normal processes, schedules, and procedures for the
same.

       RESPONSE: Defendant objects to Request No. 10, insofaras it requests medical
information of individuals that are protected under HIPPA, and therefore cannot be disseminated
without individual wavier. Defendant also objects as no class has been defined or certified at this
time, only mere class allegations therefore, such request is vague and overly broad.
Additionally, Defendant objects to the Relevant Time period as defined by Plaintiff as irrelevant
to the extent it seeks documentation outside of the filming period. With regard to logging
Defendant refers Plaintiffs to sick call logs previously produced, Bates Stamped, CCSAO T.S. v.
20th Century 003561-3583.
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 6 of 43 PageID #:2381




                                           Respectfully Submitted,

                                           Kimberly M. Foxx
                                           State’s Attorney of Cook County

                                    By:    /s/ Anthony E. Zecchin
                                           Anthony E. Zecchin
                                           Assistant State’s Attorney
                                           Richard J. Daley Center
                                           50 West Washington, Suite 500
                                           Chicago, Illinois 60602
                                           (312) 603-3373


                                    By:    /s/ Allyson L. West
                                           Allyson L. West
                                           Assistant State’s Attorney
                                           Richard J. Daley Center
                                           50 West Washington, Suite 500
                                           Chicago, Illinois 60602
                                           (312) 603-6299
 Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 7 of 43 PageID #:2381




                                      CERTIFICATION

         PLEASE TAKE NOTICE that I, Allyson L. West, Assistant State's Attorney, hereby
certify that I sent a copy of Defendant Cook County’s Answers to Plaintiffs’ Third Requests for
Production to all counsel of record via electronic mail on June 25, 2018.


                                     By:    /s/ Allyson L. West
                                            Allyson L. West
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 8 of 43 PageID #:2381




                       Exhibit 2
10/5/2018    Case: 1:16-cv-08303 DocumentWeil
                                         #: 195-1     Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery      9 of 43 PageID #:2381
                                                                                 follow-up



                                                                                          Stephen Weil <steve@weilchardon.com>



  RE: Discovery follow-up
  1 message

  DANIELLE MIKHAIL (States Attorney) <DANIELLE.MIKHAIL@cookcountyil.gov>                  Mon, Sep 24, 2018 at 12:19 PM
  To: Stephen Weil <steve@weilchardon.com>, "ANTHONY ZECCHIN (States Attorney)"
  <anthony.zecchin@cookcountyil.gov>, "Allyson West (States Attorney)" <Allyson.West@cookcountyil.gov>
  Cc: Alexis Chardon <ali@weilchardon.com>


    Steve,



    Sorry for the delayed response, I was out of the oﬃce Thursday and Friday of last week. Please see County’s responses in red below.



    - The County does not have objections (including scope / burden / etc.) objections to our outstanding discovery, as
    narrowed in our Sept, 10 phone call and as recited in my Sept 10 email (in this thread).

    ·     County does not have a problem with the scope of discovery on this request extending to the June, July, and August
    filming days, as well as the “sample” time period of July 27- August 7.



    - The County's objection is limited to a threshold "medical confidentiality" objection arising from HIPAA and state
    privileges discussed in the Shull v. Ellis decision. The County's position is that notwithstanding the protective order
    currently in place in this case, an individual waiver is required from each detainee in order to produce responsive
    documents that identify them.

    ·     County will not disclose any document considered to be a medical record of any patient without a properly executed
    HIPPA release from that patient or a court order. The protective order on file does not address HIPPA or cover HIPPA
    privilege and therefore is not adequate to protect my client. County referred to Shull v. Ellis in response to Plaintiff relying
    on Shull on this matter.



    - Based on this objection you are refusing to respond to the two RFP groups [RFPs 2,6,7,8,9, and 10] and [RFP 3] as
    described in my Sept 10 email.

    ·  Correct on RFP 3. County objects to this request as it will reveal confidential medical information on individuals
    whom we do not have HIPPA waivers. See also the third bullet point below.

    ·    As for RFP 2, 6, 7, 8, 9, and 10, I am still waiting to receive those logs to see exactly what information they reveal. If
    they do contain medical information, County would maintain the same medical privilege objection to this request. If
    Plaintiff is willing to accept a redacted version of this log so as to protect specific patients names and medical information
    but reveal the number of patients scheduled for certain days for medical and dental referrals, County would be fine
    turning that redacted version over.

    ·     Please note County also objects to both RFP groups, [RFPs 2,6,7,8,9, and 10] and [RFP 3], as irrelevant.
    Plaintiffs’ allegations regarding any medical inquiry is limited to the timeliness of responding to sick requests. The nature
    and details of any medical visit by each patient is therefore irrelevant. Also, for RFP 3, Plaintiff’s Second Amended
    Complaint does not allege inadequate mental health, therefore further information regarding the MAYSI requests is
    irrelevant.



     - Your "medical confidentiality" objection does not impact RFP 5, and the County will produce documents responsive to
    that RFP, as limited in my Sept. 10 email. Thus we are not at issue as to RFP 5.


https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…       1/6
10/5/2018   Case: 1:16-cv-08303 Document Weil
                                         #: 195-1    Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery     10 of 43 PageID #:2381
                                                                                 follow-up

    ·    Correct. County is working to gather and produce the requested page ranges in the prior referenced email by
    Plaintiff.



    Feel free to call and discuss further if you want. I will be at a se lement conference at 1:30 other than that I will be in
    my oﬃce.




                            Danielle A. Mikhail


                            Assistant State’s A orney


                            Civil Ac ons Bureau – Civil Rights/Torts Li ga on


                            Cook County State's A orney's Oﬃce


                            500 Richard J. Daley Center


                            Chicago, IL 60602


                            P: 312.603.3368     E: danielle.mikhail@cookcountyil.gov


    This communica on is private and conﬁden al and may be subject to a orney-client and/or work product privileges. If you have received this
    message in error, please no fy the sender and remove it from your system.




    From: Stephen Weil [mailto:steve@weilchardon.com]
    Sent: Wednesday, September 19, 2018 3:49 PM
    To: DANIELLE MIKHAIL (States Attorney); ANTHONY ZECCHIN (States Attorney); Allyson West (States Attorney)
    Cc: Alexis Chardon
    Subject: Re: Discovery follow-up



    Danielle,



    Following up on our call last Friday 9/14 I want to make sure we're clear on the scope of our discovery dispute. Here is
    my understanding of the dispute:



    - The County does not have objections (including scope / burden / etc.) objections to our outstanding discovery, as
    narrowed in our Sept, 10 phone call and as recited in my Sept 10 email (in this thread).



    - The County's objection is limited to a threshold "medical confidentiality" objection arising from HIPAA and state
    privileges discussed in the Shull v. Ellis decision. The County's position is that notwithstanding the protective order
    currently in place in this case, an individual waiver is required from each detainee in order to produce responsive
    documents that identify them.


https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…              2/6
10/5/2018   Case: 1:16-cv-08303 Document Weil
                                         #: 195-1    Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery     11 of 43 PageID #:2381
                                                                                 follow-up

    - Based on this objection you are refusing to respond to the two RFP groups [RFPs 2,6,7,8,9, and 10] and [RFP 3] as
    described in my Sept 10 email.



     - Your "medical confidentiality" objection does not impact RFP 5, and the County will produce documents responsive to
    that RFP, as limited in my Sept. 10 email. Thus we are not at issue as to RFP 5.



    Please confirm that I have correctly described the scope of our dispute.



    Many thanks,



    Steve




    Stephen H. Weil

    Weil & Chardon LLC

    333 S. Wabash Ave., Suite 2700

    Chicago, IL 60604

    (o) 312-585-7404

    (f) 773-409-2745

    (c) 267-240-5585

    steve@weilchardon.com

    www.weilchardon.com



    On Thu, Sep 13, 2018 at 9:49 AM, Stephen Weil <steve@weilchardon.com> wrote:

    Danielle I have our call down for 3 today. Does that work?



    Steve




    Stephen H. Weil

    Weil & Chardon LLC

    333 S. Wabash Ave., Suite 2700

    Chicago, IL 60604

    (o) 312-585-7404

    (f) 773-409-2745

    (c) 267-240-5585

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…   3/6
10/5/2018   Case: 1:16-cv-08303 Document Weil
                                         #: 195-1    Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery     12 of 43 PageID #:2381
                                                                                 follow-up
    steve@weilchardon.com

    www.weilchardon.com



    On Mon, Sep 10, 2018 at 5:41 PM, Stephen Weil <steve@weilchardon.com> wrote:

    Hello Danielle,



    To follow up on our call. As we discussed:



    - You are reviewing the County's threshold "HIPAA"-type objections, and we will discuss Thursday.



    - As to the substance of our requests, we are offering to narrow them significantly as described below; you are going to
    get back to us on Thursday about whether (assuming the threshold HIPAA objections are resolved) these requests would
    be acceptable from a burden / over-breadth standpoint.



    We are offering to limit RFPs 2,6,7,8,9, and 10, to the following:



            - Sick call slip logs (like those reflected in CCSAO 3561-83) for all three filming periods, not just the August filming
            period.



            - Sick call slip logs (like those reflected in CCSAO 3561-83) for a "comparator" period of July 27 to August 7. This
            narrows our "Relevant Period" request significantly.



            - For each sick call slip log entry during the "filming" and narrowed "relevant" periods that has a check mark for
            "CLINIC REFERRAL," "DENTAL REFERRAL," or "MH REFERRAL," we are requesting documents sufficient to
            show the date that the kid was seen (at the clinic, dental, and/or mental health) for said referral. As I said we are
            happy to log-style information that shows this; if that is not available we would need to discuss a more involved
            process how to gather this information. I'll note that the spreadsheet you produced this afternoon seems to log
            information on these same categories.



            - If we can get these documents we should be able to forego requests for the sick call slips themselves as well as
            the medical records on the "referral" side.



    We are offering to limit RFP 3 as follows:



            - We are offering to limit our request to 3(g) only, the MAYSI request. For this request, we are further willing to limit
            it to the following:



            - During the filming periods, we are seeking documents sufficient to show the names of all kids who were admitted,
            and all kids who took the MAYSI test. The purpose of this request is to flesh out the information set out in the
            attached email, which compares admissions vs. MAYSI tests. To the extent you have it, we are also asking for
            documents sufficient to show which pod each such kid was assigned during filming.


https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…     4/6
10/5/2018   Case: 1:16-cv-08303 Document Weil
                                         #: 195-1    Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery     13 of 43 PageID #:2381
                                                                                 follow-up



            - During the "relevant" period, we are asking for documents sufficient to show (1) how many kids were admitted
            and (2) how many kids took the MAYSI test. This information can be anonymized (we don't need the kids'
            names). If this information is easy to gather (and the attached email suggests that it is) we requesting for the
            entire relevant period as defined in the requests (~May to September), but excluding the filming periods. If the
            information is hard to gather we would ask for only the July 27 to August 7 comparator period (though we would
            want an explanation about why the information is hard to gather).



    RFP 5 (manual)



            We are narrowing our request to the following page ranges. Alternatively we are requesting a chance to inspect
            the manual and then copy from it.



            12-14

            70-74

            152-55

            164-93

            226-315

            332-417

            433-39

            466-76



    As noted, we'll follow up on all this Thursday.



    Thanks and best regards,


    Steve



    Stephen H. Weil

    Weil & Chardon LLC

    333 S. Wabash Ave., Suite 2700

    Chicago, IL 60604

    (o) 312-585-7404

    (f) 773-409-2745

    (c) 267-240-5585

    steve@weilchardon.com

    www.weilchardon.com




https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…   5/6
10/5/2018   Case: 1:16-cv-08303 Document Weil
                                         #: 195-1    Filed:
                                              & Chardon      10/05/18
                                                        LLC Mail            Page
                                                                 - RE: Discovery     14 of 43 PageID #:2381
                                                                                 follow-up




https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ammiai-r-2813088975996650838%7Cmsg-f%3A161251…   6/6
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 15 of 43 PageID #:2381




                       Exhibit 3
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 16 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 17 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 18 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 19 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 20 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 21 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 22 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 23 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 24 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 25 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 26 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 27 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 28 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 29 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 30 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 31 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 32 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 33 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 34 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 35 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 36 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 37 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 38 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 39 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 40 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 41 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 42 of 43 PageID #:2381
Case: 1:16-cv-08303 Document #: 195-1 Filed: 10/05/18 Page 43 of 43 PageID #:2381
